Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 01-21-2021 has been entered.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US#4844332).
Regarding claims 1 and 14, Long discloses a deposit box, comprising:
a housing 12,14,16 having a front side and a back side;
a content delivery door 50 positioned along the front side of the housing;
a content retrieval door 34 located along the front side of the housing and below the content delivery door; and
a content receipt drawer 32 affixed only along its front side to the content retrieval door as shown in Figs. 3 and 5.
The content receipt drawer can be arranged to be “non-collapsible” when its bottom 33 is locked in the horizontal position via securing device 84 including a hook 86 and eyelet 88 cooperating to prevent collapsing (see col. 3, lines 26-40).
Regarding claims 1 and 14, discloses all the claimed structure of the applicant's "wall mount deposit box" and therefore by claim definition discloses a "wall mount deposit box”. Where there is physical identity between the subject matter of the claims and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art. In re Pearson, 494 F.2d 1399,1403, 181 USPQ641, 644 (CCPA 1974); In re Lemin, 326 F.2d 437,140 USPQ 273 (CCPA 1964).
Regarding claims 5 and 18, further comprising: a lock mechanism 92 affixed to the content retrieval door.
Regarding claim 10, further comprising: a handle 106 affixed to an outside surface of the content delivery door.
Regarding method claims 14 and 18, Long discloses all the claimed structure required by the method steps. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process. In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 10, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prestwich (US#7320427) in view of Long (US#4844332).
Regarding claims 1 and 14, Prestwich discloses a mailbox, comprising:
a housing 2 having a front side and a back side;
a content delivery door 4 positioned along the front side of the housing; and
a content retrieval door 6 located along the front side of the housing and below the content delivery door; and
Regarding claims 1 and 14, Prestwich fails to disclose a “non-collapsible” content receipt drawer affixed along only one side to the content retrieval door.  However, as evidenced by Long, including a non-collapsible content receipt drawer affixed along only one side to the content retrieval door is known in the deposit box art. Long teaches a content receipt drawer 32 affixed only along its front side to content retrieval door 34 as shown in Figs. 3 and 5.  This content receipt drawer can be arranged to be “non-collapsible” when its bottom 33 is locked in the horizontal position via securing device 84 including a hook 86 and eyelet 88 cooperating to prevent collapsing (see col. 3, lines 26-40).
Therefore, as evidenced by Long, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Prestwich by including a non-collapsible content receipt drawer affixed along one side to the content retrieval door.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the non-collapsible drawer would facilitate collection and emptying and of the deposit box.
Regarding claims 1 and 14, Prestwich in view of Long discloses all the claimed structure of the applicant's "wall mount deposit box" and therefore by claim definition discloses a "wall mount deposit box".  Where there is physical identity between the subject matter of the claims and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art. In re Pearson, 494 F.2d 1399,1403, 181 USPQ641, 644 (CCPA 1974); In re Lemin, 326 F.2d 437,140 USPQ 273 (CCPA 1964).
Regarding claims 2 and 15, Prestwich discloses an inner panel 8 comprising a substantially flat surface and affixed on one side to a bottom of the content delivery door at an angle;
a safety arm 24 comprising a substantially flat surface affixed at an angle on an other side of the substantially flat surface of the inner panel; and
Regarding claims 5 and 18, Prestwich discloses a lock mechanism 30 affixed to the content retrieval door.
Regarding claim 10, Prestwich discloses a handle 20.
Regarding claim 12, Prestwich discloses one or more side panels 26.
Regarding claim 13, Prestwich discloses the safety arm 24 rotates away from a point on the lower portion of an inner surface of the front side of the housing (point located at imaginary line drawn horizontally from free end of the safety arm to the inner surface of the front side of the housing when the delivery door is closed in Fig. 5) when the delivery door moves to an open position.  See Fig. 5 which shows the position of the safety arm when the delivery door is closed versus Fig. 3 which shows the position of the safety arm when the delivery door is open.  The free end of the safety arm is further away from the above defined point on the lower portion of an inner surface of the front side of the housing when the delivery door moves to the open position.  
Regarding method claim 14, 15, and 18, Prestwich in view of Long discloses all the claimed structure required by the method steps. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process. In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prestwich (US#7320427) in view of Long (US#4844332), and further in view of Schwartz (US#4326761).
Regarding claims 3, 4, 16, and 17, Prestwich fails to disclose one or more content racks affixed to an interior side of the back side of the housing, wherein the racks includes slots configured to receive keys.  However, as evidenced by Schwartz, including one or more content racks affixed to an interior side of the back side of a housing, wherein the racks includes slots configured to receive keys is known in the deposit box art, see one or more content racks 36 affixed to an interior side of the back side of a housing 34, wherein the racks includes slots 12 configured to receive keys 24.  Therefore, as evidenced by Schwartz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prestwich by including one or more content racks affixed to an interior side of the back side of the housing, wherein the racks includes slots configured to receive keys.  The inclusion of the content rack with slots would provide another storage feature of the deposit box.

Claims 6-9 and 19-20 are rejected under35U.S.C. 103 as being unpatentable over Prestwich (US#7320427) in view of Long (US#4844332), and further in view of Bolles (US#7441696).
Regarding claims 6-9 and 19-20, Prestwich disclose the content retrieval door includes a lock mechanism 30, yet fails to specifically disclose a tumbler, cam with cutout, anti-pry plate including a plate and shorter equal length plates, and pin as claimed. However, as evidenced by Bolles, such a lock mechanism is known in the deposit box art (see Figs. 3-6 and cooperating tumbler 31, cam 34 with cutout 41, U-shaped anti-pry plate 51 including a plate and two shorter equal length plates perpendicular thereto, and pin 52). Therefore, as evidenced by Bolles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Prestwich lock mechanism with the Bolles lock mechanism including a tumbler, cam with cutout, anti-pry plate, and pin. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of the Bolles lock mechanism would enhance security of the deposit box.

Claim 11 is rejected under35U.S.C. 103 as being unpatentable over Prestwich (US#7320427) in view of Long (US#4844332), and further in view of Earle (US#3880344).
Regarding claim 11, Prestwich fails to disclose wherein the housing is mounted on a vertical surface via holes on its back side. However, as evidenced by Earle, mounting a deposit box on a vertical surface via holes on its back side is known in the deposit box art, see Figs. 4-6 and vertical surface 39. Therefore, as evidenced by Earle, it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Prestwich such that the housing was mounted on a vertical surface via holes on its back side. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The mounting of the deposit box to a vertical surface via holes on its back side would enhance the support of the deposit box.
Response to Arguments
Regarding Long (US#4844332) and claims 1 and 14, the applicant argues the following:

“ The mailbox includes a base structure, loading structure, and an intermediate structure between the base and loading structures (Col. 30-34). A lockable drawer for daily access of the mailbox contents is part of the intermediate structure and includes an attached front panel that mates with the front portion of the intermediate structure (Col. 2, lines 38-43). The lockable drawer includes parallelogram sides, which include slider tracks that are mounted to parallelogram sides of the loading structure of the mailbox (Col. 3,lines 19-25). Therefore, Long teaches a lockable drawer with a front panel that mates with a front portion of the intermediate structure and sides that are mounted to the loading structure of the mailbox via slider tracks, rather than a non-collapsible content receipt drawer affixed along only one side to a back side interior of a housing or to a content retrieval door.”

The examiner disagrees as Long discloses a deposit box, comprising: a housing 12,14,16 having a front side and a back side; a content delivery door 50 positioned along the front side of the housing; a content retrieval door 34 located along the front side of the housing and below the content delivery door; and a content receipt drawer 32 affixed along only along its front side to the content retrieval door as shown in Figs. 3 and 5. The content receipt drawer can be arranged to be "non-collapsible" when its bottom 33 is locked in the horizontal position via securing device 84 including a hook 86 and eyelet 88 cooperating to prevent collapsing (see col. 3, lines 26-40).
The applicant’s claim language in claims 1 and 14 is broader than the above argument as the current claim language does not exclude the drawer from being affixed along more than one of its sides to the deposit box, such as via slider tracks to the opposing side walls of the housing.  In claim 1, the actual claim language recites, “a non-collapsible content receipt drawer affixed along only one side to one of an interior of the back side of the housing and to the content retrieval door.”  Thus, the actual claim language only restricts the drawer’s affixation along only one side to specifically an interior of the back side of the housing and/or the content retrieval door. As stated above, the content receipt drawer 32 of Long is affixed along only along its front side to the content retrieval door as shown in Figs. 3 and 5.
The following changes would overcome Long:
Claim 1, line 6, after “side” insert --thereof to the deposit box, wherein the non-collapsible content receipt drawer is affixed along only the one side--; and
Claim 14, line 7, after “side” insert --thereof to the deposit box, wherein the non-collapsible content receipt drawer is affixed along only the one side --.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677